Title: To James Madison from Josef Yznardy, 26 January 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


26 January 1804, Cádiz. “Absences & Sickness has deprived me of being able to make a formal liquidation of my old Accounts with that Government; but now I have the pleasure to inclose them to your goodselves, adding that of my disbursments & expences from April 1801. down to the 31st. December last Year; by which you will see that a Ballance of $6018.22/100 is in my favour; which Sum you will observe the long Space of time I am deprived of and that the Small premium of 6. ⅌ Cent ⅌ annum which I charge is not a Sufficient recompense; when the regular premium in this City is from 9. to 12%.” Asks that JM order reimbursement by remittances on London. Pinckney “has paid me the expences & supplies to Seamen every Six months very regularly” in accordance with JM’s circular.
“On my arrival to this City I found that many of those that should have Signed the accounts agreable to instructions, died of the Sickness suffer’d here in the Year 1800. on which account I took the determination agreable to said Instructions that three Merchants of the first respectability of this City & whose Signatures are well Known in that Continent, should after examining my Books, declare to the truth of the Contents of said Accounts & Sign their respective names which they have done; and make no doubt will be full sufficient to prove the legality of said Accounts.
“I have not charged a farthing for the high expences I have made, & which I am still making in the unjust suit with J, Israel yet to be determined, and which are to be made good to me agreable to the offers of Mr. Lincolm [sic] then Secretary of State; and which account I will remit as soon as terminated, the Security given by me of $12000. still exists in that Continent.
“I likewise inclose you the List of the Vessels that arrived & Sailed the last Six months of 1803.
“By my next I will have the pleasure to remit you an Account of the Neat Proceeds of the Timber Saved of the Ship Sally Capt. J, R, Archer, that was sold at Public Auction in this Office.”
The news of the Philadelphia caused him great concern, “& more so the Slavery of its brave Officers & Crew, as the Bar⟨ba⟩rians will augment their perfidious rigour, but much is to ⟨be⟩ expected in the brave Conduct & dexterity of Commodore Ed⟨.⟩ Preble.” Has learned nothing of the determination of Spain with respect to Louisiana, of the state of relations with France and Great Britain, or “of the Spanish Neutrality (alltho’ news from Madrid acertains it) notwithstanding that our Marine & Land forces are in a pasific State; but it is assured that Portugal is fearfull of loosing its good understanding with England.”
“With your esteemed Circular of the 1st. October ulto. I received the Book of Laws passed in the last Session of Congress, and to the Contents of said Circular regarding the returns you call for, I have under date of the 3d. November ⅌ Duplicate fully answered [not found].
“The Sickness at Malaga (thanks to the Almighty) is entirely over, after taken away very near 7000 Souls.” Adds in a postscript: “Capt. William James a Citizen of the U. S. purchased a French Brig (formerly English Vessel) in this Bay, and I have given the necessary Papers under a formal obligation to navigate to any of the Ports of the said U, S.”
 

   
   RC (DNA: RG 59, CD, Cádiz, vol. 1). 3 pp.; in a clerk’s hand, signed by Yznardy; docketed by Wagner: “Recd. 14 May / His accounts.” Enclosures not found.



   
   Circular Letter to American Consuls and Commercial Agents, 1 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:1–4).



   
   For the yellow fever epidemic of 1800 in southern Spain, see ibid., 4:267 n. 6, 268 nn. 7 and 8.



   
   For Yznardy’s disagreement with Joseph Israel, see ibid., 2:53 n. 8.



   
   See Madison and the Hiatus at the State Department, 4 Mar.–2 May 1801 (ibid., 1:1–2).



   
   See Yznardy to JM, 10 Dec. 1803.



   
   Ibid., 5:479.


